DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-21 are pending in this Office Action.
Claims 22-25 are cancelled.

Response to Arguments
Applicant's arguments filed in the amendment filed 05/18/2022, have been fully considered but they are not persuasive. The reasons are set forth below.

Drawings
The formal drawings received on 12/12/2018 have been entered.

Claim Interpretation - 35 USC § 101
The applicant’s published specification, in paragraph [0204] states that “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se ….” Additionally, the applicant argues on page 10 of the remarks dated 10/08/2020 that the computer readable storage medium is to be construed as a hardware element because the computer readable storage medium is not a transitory signal per se.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8, and 15 recite “selected memory is included in the plurality of memories of the Coordination Namespace” is not disclosed by the applicant specification. Rather, the applicant’s published specification, in paragraph [0091], discloses “Coordination Namespace located in a distributed manner across all or subset of the memory elements of the system.” The applicant’s specification does not disclose that the memory is included in the Coordination Namespace, instead it discloses that the memory includes the Coordination Namespace.
Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. MPEP 2161.01(I) and 2163.05(I)(3)(ii) give guidance. Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad Pharms, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010)(en banc); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, ___ (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, ___ (Fed. Cir. 1993) (rejecting the argument that “only similar language in the specification or original claims is necessary to satisfy the written description requirement”).
Even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349 (“[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.”) (citing Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568). In Ariad, the court recognized the problem of using functional claim language without providing in the specification examples of species that achieve the claimed function:
“The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” Ariad, 598 F.3d at 1349.
The standard for description of computer-implemented functions is a description within the specification itself of the algorithm steps that are necessary to perform the claimed function. In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, ___ (Fed. Cir. 1992). See also Aristocrat Technologies v. IGT, 521 F.3d 1328 (Fed. Cir. 2008). Specifically, if one skilled in the art would know how to program the disclosed computer to perform the necessary steps described in the specification to achieve the claimed function and the inventor was in possession of that knowledge, the written description requirement would be satisfied. Hayes, 982 F.2d at 1534.
Further, when a specification provides a single means of performing a function it does not entitle the inventor to all means of achieving the function. Lizardtech Inc. v. Earth Res. Mapping Inc., 424 F.3d 1336, 1346 (Fed. Cir. 2005). The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see MPEP 2163.05(I)(3)(i)(A)), reduction to drawings ((i)(B)), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus ((i)(C)). See Eli Lilly, 119 F.3d at 1568.
Thus it is clear what is required of computer-implemented functional claims: As Ariad stated, mere claim to the functionality, without more, is insufficient to meet the written description requirement. Hayes and Aristocrat teach that the applicant must provide at least a single means of achieving the function within the specification itself. That means the algorithm steps which achieve the function must be described in sufficient detail that one of ordinary skill in the art would reasonably conclude that the applicant had possession of the claimed subject matter. The applicant must provide at least a single set of algorithm steps which perform the function, but even then that only entitles the applicant to claim those steps, as a claim to the broader function without proof of the enlarged scope is insufficient under Lizardtech. Therefore, a claim to the functional result must include at least a single means, and then other means or some expanding principle sufficient to prove possession of the full scope.
In the instant case:
Examiner contends that Applicant does not even disclose a representative number of species (i.e., algorithms or steps/procedures) in the specification for the claimed genus for achieving the functionality “the plurality of nodes include a local node selected from the plurality of nodes and one or more remote nodes with respect to the local node, wherein each of the plurality of nodes is an information handling system that includes a processor and a memory accessible by the processor, the method, performed by the local node, comprising: receiving a location suggestion at a provider application, wherein the location suggestion corresponds to a particular preferred node that is selected from the plurality of nodes where a named data element should be stored in a Coordination Namespace located in the plurality of memories distributed amongst the plurality of nodes; and creating, by the provider application, a data corresponding to the named data element, wherein the local node can directly access, over the computer network, the data corresponding to the named data element from a selected memory of the preferred node wherein the selected memory is included in the plurality of memories of the Coordination Namespace” of claim(s) 1, 8, and 15. The aforementioned limitations are merely examples and there may be additional limitations for which the Applicant does not even disclose a representative number of species in the specification for the claimed genus for achieving the additional functionalities. A claim to functionality must be supported by at least a single algorithm or step/procedure for achieving it, see Ariad and Hayes, above. Even if Applicant discloses an algorithm or step/procedure for achieving the functionality, a claim to functionality is overbroad of the disclosure of a single means of achieving it, as described by Lizardtech, Ariad and Eli Lily above. Because applicant is seeking to claim more than he has invented, the full scope of his claim is not described and a 112, 1st rejection is proper.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite “selected memory is included in the plurality of memories of the Coordination Namespace,” which is indefinite. The applicant’s specification does not disclose that the memory is included in the Coordination Namespace, instead it discloses that the memory includes the Coordination Namespace.
The term “local node” in claims 1, 8, and 15 is a relative term which renders the claim indefinite. The term “local node” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “remote node” in claims 1, 8, and 15 is a relative term which renders the claim indefinite. The term “remote node” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

First Set of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 8, 11, 12, 15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al. (Pub. No.: US 2020/0125381, hereinafter, “Viswanathan”) in view of Bakre et al. (Pub. No.: US 2015/0242454, hereafter, “Bakre”), and further in view of Davis et al. (Pub. No.: US 2020/0159449, hereinafter, “Davis”) and Meyerzon et al. (Patent No.: US 6,199,081, hereinafter, “Meyerzon”).
Claim 1 (similar claims 8, 15). Viswanathan teaches:
A method that coordinates workflow between a plurality of nodes interconnected by a computer network, the plurality of nodes include a local node selected from the plurality of nodes and one or more remote nodes with respect to the local node, wherein each of the plurality of nodes is an information handling system that includes a processor and a memory accessible by the processor, – in paragraphs [0015], [0066], [0067], Fig. 1 (Hosts 110-112 and management system 170 may each comprise communication interfaces, network interfaces, processing systems, computer systems, microprocessors, storage systems, storage media, or some other processing devices or software systems, and can be distributed among multiple devices. Persistent data storage 160 may reside on any computing system or systems that can include communication interfaces, network interfaces, processing systems, computer systems, microprocessors, storage systems, storage media, or some other processing devices or software systems, and can be distributed among multiple devices. Hosts 110-112, management system 170, and persistent data storage 160 may communicate using network 150.)
the method, performed by the local node, comprising: receiving a location suggestion at a provider application, wherein the location suggestion corresponds to a particular preferred node that is selected from the plurality of nodes – in paragraphs [0015], [0017], [0031] (An administrator may define the directories and files that should be stored locally on the host or remotely on the persistent storage system. The management system of the computing environment may suggest files or directories that are often written to as part of the execution virtual node to be stored in the persistent storage system. Hosts 110-112, management system 170, and persistent data storage 160 may communicate using network 150. Hosts 110-112 may include a process, such as a driver or file system, capable of identifying requests for each of the containers and directing the requests to either the non-persistent portion of the virtual node or the persistent portion of the virtual node. Each of the directories (and in some examples files) associated with a virtual node may indicate whether the data is stored locally or is stored on remote persistent data storage 160. Consequently, when a data request is generated, the process on the host may determine whether the directory or file corresponds to locally stored data or remote data and obtain the data as required. As an example, when virtual node A 120 generates a data request, host 110 may determine whether the data is stored locally or remotely, and access the required data to satisfy the request.)

Viswanathan does not explicitly teach:
where a named data element should be stored in a Coordination Namespace located in the plurality of memories distributed amongst the plurality of nodes; and creating, by the provider application, a data corresponding to the named data element.
However, Bakre teaches:
where a named data element should be stored in a Coordination Namespace located in the plurality of memories distributed amongst the plurality of nodes; and – in paragraphs [0028], [0070], Fig. 1 (The read request from client 111 includes a first data identifier in the unified namespace. A database used in translating data identifiers to and from the unified namespace is distributed across multiple gateway systems.)
creating, by the provider application, a data corresponding to the named data element, – in paragraphs [0028]-[0031], Fig. 1 (The first data identifier in this example uniquely identifies the object (e.g., an object, file, or block). the unified namespace identifiers include block-level identifiers, file-level identifiers, and/or object identifiers. In the embodiments of FIG. 2A, the unified namespace identifiers are file-level identifiers. Commonly, a file-level namespace identifier includes a filename suffix and a path prefix that indicates a directory structure in which the data corresponding to the filename is said to reside. Gateway 120 receives the read request and determines a particular storage system 130-133 to which to send the read request.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Viswanathan with Bakre to include where a named data element should be stored in a Coordination Namespace located in the plurality of memories distributed amongst the plurality of nodes; and creating, by the provider application, a data corresponding to the named data element, as taught by Bakre, in paragraph [0004], to provide namespace techniques that does not encounter problems of scale when the number of storage systems and namespaces grows.

Combination of Viswanathan and Bakre does not explicitly teach:
wherein the local node can directly access, over the computer network, the data corresponding to the named data element from a selected memory of the preferred node.
However, Davis teaches:
wherein the local node can directly access, over the computer network, the data corresponding to the named data element from a selected memory of the preferred node – in paragraph [0126] (In the case where it is determined that the data is currently encached, the memcached client library on Node A directly access the remote cached data from Node B's memory address space (e.g., memory address space of Node B's memcached server functionality). The memcached client library then returns the data to the requesting web server on Node A.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Viswanathan and Bakre with Davis to include wherein the local node can directly access, over the computer network, the data corresponding to the named data element from a selected memory of the preferred node, as taught by Davis, in paragraph [0001], to provide server functionality in a cluster of data processing nodes such as for allowing access to cached information from one or more data processing nodes within a cluster of data processing nodes.

Combination of Viswanathan, Bakre, and Davis does not explicitly teach:
wherein the selected memory is included in the plurality of memories of the Coordination Namespace.
However, Meyerzon teaches:
wherein the selected memory is included in the plurality of memories of the Coordination Namespace. – on lines 59-63 in column 14 (These objects are all visible in a global namespace that associates the name of the object with its location in memory. When the invention is practiced in a distributed system the global namespace is referred to as a distributed namespace.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Viswanathan, Bakre, and Davis with Meyerzon to include wherein the selected memory is included in the plurality of memories of the Coordination Namespace, as taught by Meyerzon, on lines 39-43 column 8, to provide a distributed namespace through which objects can discover and connect to other objects on the various computers connected to the computer network.

Claim 4 (similar claims 11, 18). Combination of Viswanathan, Bakre, Davis, and Meyerzon teaches The method of claim 1 – refer to the indicated claim for reference(s). 
Viswanathan teaches:
further comprising: performing a usage analysis on the named data element; and determining the preferred node based on a result of the usage analysis – in paragraph [0031] (An administrator may define the directories and files that should be stored locally on the host or remotely on the persistent storage system. The management system of the computing environment may suggest files or directories that are often written to as part of the execution virtual node to be stored in the persistent storage system.) 

Claim 5 (similar claims 12, 19). Combination of Viswanathan, Bakre, Davis, and Meyerzon teaches The method of claim 1 – refer to the indicated claim for reference(s). 
Viswanathan teaches:
wherein the location suggestion identifies a suggested node from the plurality of nodes and wherein the selected node is the suggested node – in paragraph [0031] (An administrator may define the directories and files that should be stored locally on the host or remotely on the persistent storage system. The management system of the computing environment may suggest files or directories that are often written to as part of the execution virtual node to be stored in the persistent storage system.)

Claim(s) 2, 3, 9, 10, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al. (Pub. No.: US 2020/0125381, hereinafter, “Viswanathan”) in view of Bakre et al. (Pub. No.: US 2015/0242454, hereafter, “Bakre”), further in view of Davis et al. (Pub. No.: US 2020/0159449, hereinafter, “Davis”), Meyerzon et al. (Patent No.: US 6,199,081, hereinafter, “Meyerzon”), and Lal, Sunil (Pub. No.: US 2013/0311574, hereinafter, “Lal”).
Claim 2 (similar claims 9, 16). Combination of Viswanathan, Bakre, Davis, and Meyerzon teaches The method of claim 1 – refer to the indicated claim for reference(s).

Combination of Viswanathan, Bakre, Davis, and Meyerzon does not explicitly teach:
further comprising: transmitting the data to one or more consumer applications, wherein at least one of the consumer applications is running on one of the remote nodes.
However, Lal teaches:
further comprising: transmitting the data to one or more consumer applications, wherein at least one of the consumer applications is running on one of the remote nodes. – in paragraph [0019] (An event producer is an executing application that produces software events (messages). An event listener/consumer is an application service running in a remote machine that has registered itself with the event producer and which listens and responds to the events generated by the event producer. Thus, in order for the event consumer 135 to process events produced by the event producer 145 a connection between the devices is first established. To establish the connection, either the event producer 145 or the event consumer 135 initiates communication.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Viswanathan, Bakre, Davis, and Meyerzon with Lal to include further comprising: transmitting the data to one or more consumer applications, wherein at least one of the consumer applications is running on one of the remote nodes, as taught by Lal, in paragraph [0012], to provide information about services used by the device to other devices in the network facilitating discovery of services associated with the device by other devices on the network.

Claim 3 (similar claims 10, 17). Combination of Viswanathan, Bakre, Davis, Meyerzon, and Lal teaches The method of claim 2 – refer to the indicated claim for reference(s). 

Bakre further teaches:
wherein the transmitting is performed by a Coordination Namespace server that manages the Coordination Namespace – in paragraphs [0028]-[0031], Fig. 1 (The first data identifier in this example uniquely identifies the object (e.g., an object, file, or block). the unified namespace identifiers include block-level identifiers, file-level identifiers, and/or object identifiers. In the embodiments of FIG. 2A, the unified namespace identifiers are file-level identifiers. Commonly, a file-level namespace identifier includes a filename suffix and a path prefix that indicates a directory structure in which the data corresponding to the filename is said to reside. Gateway 120 receives the read request and determines a particular storage system 130-133 to which to send the read request.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Viswanathan, Davis, Meyerzon, and Lal with Bakre to include wherein the transmitting is performed by a Coordination Namespace server that manages the Coordination Namespace, as taught by Bakre, in paragraph [0004], to provide namespace techniques that does not encounter problems of scale when the number of storage systems and namespaces grows.

Claim(s) 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al. (Pub. No.: US 2020/0125381, hereinafter, “Viswanathan”) in view of Bakre et al. (Pub. No.: US 2015/0242454, hereafter, “Bakre”), and further in view of Davis et al. (Pub. No.: US 2020/0159449, hereinafter, “Davis”), Meyerzon et al. (Patent No.: US 6,199,081, hereinafter, “Meyerzon”), and McKeeth et al. (Patent No.: US 6,327,707, hereinafter, “McKeeth”).
Claim 6 (similar claims 13, 20). Combination of Viswanathan, Bakre, Davis, and Meyerzon teaches The method of claim 1 – refer to the indicated claim for reference(s). 
Viswanathan teaches:
wherein the location suggestion identifies a suggested node from the plurality of nodes – in paragraph [0031] (An administrator may define the directories and files that should be stored locally on the host or remotely on the persistent storage system. The management system of the computing environment may suggest files or directories that are often written to as part of the execution virtual node to be stored in the persistent storage system.)

Combination of Viswanathan, Bakre, Davis, and Meyerzon does not explicitly teach:
wherein the selected node is a different node than the suggested node
However, McKeeth teaches:
wherein the selected node is a different node than the suggested node – on lines 43-45 in column 4 (The user can accept the suggested storage location, provide a preferred location, or decline to use a storage location.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Viswanathan, Bakre, Davis, and Meyerzon with McKeeth to include wherein the selected node is a different node than the suggested node, as taught by McKeeth, on lines 43-45 in column 4, to provide an ability to override a suggested storage location for storing data.

Claim(s) 7, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al. (Pub. No.: US 2020/0125381, hereinafter, “Viswanathan”) in view of Bakre et al. (Pub. No.: US 2015/0242454, hereafter, “Bakre”), and further in view of Davis et al. (Pub. No.: US 2020/0159449, hereinafter, “Davis”), Meyerzon et al. (Patent No.: US 6,199,081, hereinafter, “Meyerzon”), and Webman et al. (Pub. No.: US 2014/0195847, hereinafter, “Webman”).
Claim 7 (similar claims 14, 21). Combination of Viswanathan, Bakre, Davis, and Meyerzon teaches The method of claim 1 – refer to the indicated claim for reference(s). 

Combination of Viswanathan, Bakre, Davis, and Meyerzon does not explicitly teach:
wherein the location suggestion is included in a read request received from at least one of the consumer applications.
However, Webman teaches:
wherein the location suggestion is included in a read request received from at least one of the consumer applications – in paragraph [0070] (The storage consumer application 105 issues a read command that is received by the local storage consumer module 106.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Viswanathan, Bakre, Davis, and Meyerzon with Webman to include wherein the location suggestion is included in a read request received from at least one of the consumer applications, as taught by Webman, in paragraph [0001], to manage data of a plurality of different storage consumer applications.

Second Set of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 8, 11, 12, 15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al. (Pub. No.: US 2020/0125381, hereinafter, “Viswanathan”) in view of Bakre et al. (Pub. No.: US 2015/0242454, hereafter, “Bakre”), and further in view of Bolkhovitin, Vladislav (Pub. No.: US 2018/0341547, hereinafter, “Bolkhovitin”) and Meyerzon et al. (Patent No.: US 6,199,081, hereinafter, “Meyerzon”).
Claim 1 (similar claims 8, 15). Viswanathan teaches:
A method that coordinates workflow between a plurality of nodes interconnected by a computer network, the plurality of nodes include a local node selected from the plurality of nodes and one or more remote nodes with respect to the local node, wherein each of the plurality of nodes is an information handling system that includes a processor and a memory accessible by the processor, – in paragraphs [0015], [0066], [0067], Fig. 1 (Hosts 110-112 and management system 170 may each comprise communication interfaces, network interfaces, processing systems, computer systems, microprocessors, storage systems, storage media, or some other processing devices or software systems, and can be distributed among multiple devices. Persistent data storage 160 may reside on any computing system or systems that can include communication interfaces, network interfaces, processing systems, computer systems, microprocessors, storage systems, storage media, or some other processing devices or software systems, and can be distributed among multiple devices. Hosts 110-112, management system 170, and persistent data storage 160 may communicate using network 150.)
the method, performed by the local node, comprising: receiving a location suggestion at a provider application, wherein the location suggestion corresponds to a particular preferred node that is selected from the plurality of nodes  – in paragraphs [0015], [0017], [0031] (An administrator may define the directories and files that should be stored locally on the host or remotely on the persistent storage system. The management system of the computing environment may suggest files or directories that are often written to as part of the execution virtual node to be stored in the persistent storage system. Hosts 110-112, management system 170, and persistent data storage 160 may communicate using network 150. Hosts 110-112 may include a process, such as a driver or file system, capable of identifying requests for each of the containers and directing the requests to either the non-persistent portion of the virtual node or the persistent portion of the virtual node. Each of the directories (and in some examples files) associated with a virtual node may indicate whether the data is stored locally or is stored on remote persistent data storage 160. Consequently, when a data request is generated, the process on the host may determine whether the directory or file corresponds to locally stored data or remote data and obtain the data as required. As an example, when virtual node A 120 generates a data request, host 110 may determine whether the data is stored locally or remotely, and access the required data to satisfy the request.)

Viswanathan does not explicitly teach:
where a named data element should be stored in a Coordination Namespace located in the plurality of memories distributed amongst the plurality of nodes; and creating, by the provider application, a data corresponding to the named data element.
However, Bakre teaches:
where a named data element should be stored in a Coordination Namespace located in the plurality of memories distributed amongst the plurality of nodes; and – in paragraphs [0028], [0070], Fig. 1 (The read request from client 111 includes a first data identifier in the unified namespace. A database used in translating data identifiers to and from the unified namespace is distributed across multiple gateway systems.)
creating, by the provider application, a data corresponding to the named data element, – in paragraphs [0028]-[0031], Fig. 1 (The first data identifier in this example uniquely identifies the object (e.g., an object, file, or block). the unified namespace identifiers include block-level identifiers, file-level identifiers, and/or object identifiers. In the embodiments of FIG. 2A, the unified namespace identifiers are file-level identifiers. Commonly, a file-level namespace identifier includes a filename suffix and a path prefix that indicates a directory structure in which the data corresponding to the filename is said to reside. Gateway 120 receives the read request and determines a particular storage system 130-133 to which to send the read request.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Viswanathan with Bakre to include where a named data element should be stored in a Coordination Namespace located in the plurality of memories distributed amongst the plurality of nodes; and creating, by the provider application, a data corresponding to the named data element, as taught by Bakre, in paragraph [0004], to provide namespace techniques that does not encounter problems of scale when the number of storage systems and namespaces grows.

Combination of Viswanathan and Bakre does not explicitly teach:
wherein the local node can directly access, over the computer network, the data corresponding to the named data element from a selected memory of the preferred node.
However, Bolkhovitin teaches:
wherein the local node can directly access, over the computer network, the data corresponding to the named data element from a selected memory of the preferred node – in paragraphs [0077], [0083] (Main controller 130 is further coupled to data storage devices 120. During a write operation, after a host command is received and translated, and a storage buffer 150 is allocated, main controller 130 performs a direct transfer of data from the Host Buffer 115 to the allocated storage buffer 150 using RDMA. A read command is received (502) from a host computer system (e.g., a host 110, FIG. 1A), or a host command queue, to read data from a non-volatile memory-based data storage device 120. The read command specifies one or more memory addresses, corresponding to storage locations in the data storage device 120, from which data is to be read.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Viswanathan and Bakre with Bolkhovitin to include wherein the local node can directly access, over the computer network, the data corresponding to the named data element from a selected memory of the preferred node, as taught by Bolkhovitin, in paragraph [0004], to avoid having to perform parity computations on the host(s) or intermediate CPU systems situated between network connected hosts and non-volatile memory.

Combination of Viswanathan, Bakre, and Bolkhovitin does not explicitly teach:
wherein the selected memory is included in the plurality of memories of the Coordination Namespace.
However, Meyerzon teaches:
wherein the selected memory is included in the plurality of memories of the Coordination Namespace. – on lines 59-63 in column 14 (These objects are all visible in a global namespace that associates the name of the object with its location in memory. When the invention is practiced in a distributed system the global namespace is referred to as a distributed namespace.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Viswanathan, Bakre, and Bolkhovitin with Meyerzon to include wherein the selected memory is included in the plurality of memories of the Coordination Namespace, as taught by Meyerzon, on lines 39-43 column 8, to provide a distributed namespace through which objects can discover and connect to other objects on the various computers connected to the computer network.

Claim 4 (similar claims 11, 18). Combination of Viswanathan, Bakre, Bolkhovitin, and Meyerzon teaches The method of claim 1 – refer to the indicated claim for reference(s). 
Viswanathan teaches:
further comprising: performing a usage analysis on the named data element; and determining the preferred node based on a result of the usage analysis – in paragraph [0031] (An administrator may define the directories and files that should be stored locally on the host or remotely on the persistent storage system. The management system of the computing environment may suggest files or directories that are often written to as part of the execution virtual node to be stored in the persistent storage system.) 

Claim 5 (similar claims 12, 19). Combination of Viswanathan, Bakre, Bolkhovitin, and Meyerzon teaches The method of claim 1 – refer to the indicated claim for reference(s). 
Viswanathan teaches:
wherein the location suggestion identifies a suggested node from the plurality of nodes and wherein the selected node is the suggested node – in paragraph [0031] (An administrator may define the directories and files that should be stored locally on the host or remotely on the persistent storage system. The management system of the computing environment may suggest files or directories that are often written to as part of the execution virtual node to be stored in the persistent storage system.)

Claim(s) 2, 3, 9, 10, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al. (Pub. No.: US 2020/0125381, hereinafter, “Viswanathan”) in view of Bakre et al. (Pub. No.: US 2015/0242454, hereafter, “Bakre”), further in view of Bolkhovitin, Vladislav (Pub. No.: US 2018/0341547, hereinafter, “Bolkhovitin”), Meyerzon et al. (Patent No.: US 6,199,081, hereinafter, “Meyerzon”), and Lal, Sunil (Pub. No.: US 2013/0311574, hereinafter, “Lal”).
Claim 2 (similar claims 9, 16). Combination of Viswanathan, Bakre, Bolkhovitin, and Meyerzon teaches The method of claim 1 – refer to the indicated claim for reference(s).

Combination of Viswanathan, Bakre, Bolkhovitin, and Meyerzon does not explicitly teach:
further comprising: transmitting the data to one or more consumer applications, wherein at least one of the consumer applications is running on one of the remote nodes.
However, Lal teaches:
further comprising: transmitting the data to one or more consumer applications, wherein at least one of the consumer applications is running on one of the remote nodes. – in paragraph [0019] (An event producer is an executing application that produces software events (messages). An event listener/consumer is an application service running in a remote machine that has registered itself with the event producer and which listens and responds to the events generated by the event producer. Thus, in order for the event consumer 135 to process events produced by the event producer 145 a connection between the devices is first established. To establish the connection, either the event producer 145 or the event consumer 135 initiates communication.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Viswanathan, Bakre, Bolkhovitin, and Meyerzon with Lal to include further comprising: transmitting the data to one or more consumer applications, wherein at least one of the consumer applications is running on one of the remote nodes, as taught by Lal, in paragraph [0012], to provide information about services used by the device to other devices in the network facilitating discovery of services associated with the device by other devices on the network.

Claim 3 (similar claims 10, 17). Combination of Viswanathan, Bakre, Bolkhovitin, Meyerzon, and Lal teaches The method of claim 2 – refer to the indicated claim for reference(s). 

Bakre further teaches:
wherein the transmitting is performed by a Coordination Namespace server that manages the Coordination Namespace – in paragraphs [0028]-[0031], Fig. 1 (The first data identifier in this example uniquely identifies the object (e.g., an object, file, or block). the unified namespace identifiers include block-level identifiers, file-level identifiers, and/or object identifiers. In the embodiments of FIG. 2A, the unified namespace identifiers are file-level identifiers. Commonly, a file-level namespace identifier includes a filename suffix and a path prefix that indicates a directory structure in which the data corresponding to the filename is said to reside. Gateway 120 receives the read request and determines a particular storage system 130-133 to which to send the read request.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Viswanathan, Bolkhovitin, Meyerzon, and Lal with Bakre to include wherein the transmitting is performed by a Coordination Namespace server that manages the Coordination Namespace, as taught by Bakre, in paragraph [0004], to provide namespace techniques that does not encounter problems of scale when the number of storage systems and namespaces grows.

Claim(s) 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al. (Pub. No.: US 2020/0125381, hereinafter, “Viswanathan”) in view of Bakre et al. (Pub. No.: US 2015/0242454, hereafter, “Bakre”), and further in view of Bolkhovitin, Vladislav (Pub. No.: US 2018/0341547, hereinafter, “Bolkhovitin”), Meyerzon et al. (Patent No.: US 6,199,081, hereinafter, “Meyerzon”), and McKeeth et al. (Patent No.: US 6,327,707, hereinafter, “McKeeth”).
Claim 6 (similar claims 13, 20). Combination of Viswanathan, Bakre, Bolkhovitin, and Meyerzon teaches The method of claim 1 – refer to the indicated claim for reference(s). 
Viswanathan teaches:
wherein the location suggestion identifies a suggested node from the plurality of nodes – in paragraph [0031] (An administrator may define the directories and files that should be stored locally on the host or remotely on the persistent storage system. The management system of the computing environment may suggest files or directories that are often written to as part of the execution virtual node to be stored in the persistent storage system.)

Combination of Viswanathan, Viswanathan, Bakre, Bolkhovitin, and Meyerzon does not explicitly teach:
wherein the selected node is a different node than the suggested node
However, McKeeth teaches:
wherein the selected node is a different node than the suggested node – on lines 43-45 in column 4 (The user can accept the suggested storage location, provide a preferred location, or decline to use a storage location.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Viswanathan, Bakre, Bolkhovitin, and Meyerzon with McKeeth to include wherein the selected node is a different node than the suggested node, as taught by McKeeth, on lines 43-45 in column 4, to provide an ability to override a suggested storage location for storing data.

Claim(s) 7, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al. (Pub. No.: US 2020/0125381, hereinafter, “Viswanathan”) in view of Bakre et al. (Pub. No.: US 2015/0242454, hereafter, “Bakre”), and further in view of Bolkhovitin, Vladislav (Pub. No.: US 2018/0341547, hereinafter, “Bolkhovitin”), Meyerzon et al. (Patent No.: US 6,199,081, hereinafter, “Meyerzon”), and Webman et al. (Pub. No.: US 2014/0195847, hereinafter, “Webman”).
Claim 7 (similar claims 14, 21). Combination of Viswanathan, Bakre, Bolkhovitin, and Meyerzon teaches The method of claim 1 – refer to the indicated claim for reference(s). 

Combination of Viswanathan, Bakre, Bolkhovitin, and Meyerzon does not explicitly teach:
wherein the location suggestion is included in a read request received from at least one of the consumer applications.
However, Webman teaches:
wherein the location suggestion is included in a read request received from at least one of the consumer applications – in paragraph [0070] (The storage consumer application 105 issues a read command that is received by the local storage consumer module 106.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Viswanathan, Bakre, Bolkhovitin, and Meyerzon with Webman to include wherein the location suggestion is included in a read request received from at least one of the consumer applications, as taught by Webman, in paragraph [0001], to manage data of a plurality of different storage consumer applications.

REMARKS
	Applicant has presented amendments to the claims. The examiner maintains the rejections, see remarks below.
Argument 1: The applicant argues that the rejections under 35 U.S.C. 112, first paragraph, is improper.
In response, the examiner respectfully submits:
Claims 1, 8, and 15 recite “selected memory is included in the plurality of memories of the Coordination Namespace” is not disclosed by the applicant specification. Rather, the applicant’s published specification, in paragraph [0091], discloses “Coordination Namespace located in a distributed manner across all or subset of the memory elements of the system.” The applicant’s specification does not disclose that the memory is included in the Coordination Namespace, instead it discloses that the memory includes the Coordination Namespace.
The applicant has not provided proper support for the aforementioned limitation in the filed remarks.

Argument 2: The applicant argues that the rejection of the limitation “selected memory is included in the plurality of memories of the Coordination Namespace” under 35 U.S.C. 112, second paragraph, is improper.
In response, the examiner respectfully submits:
Claims 1, 8, and 15 recite “selected memory is included in the plurality of memories of the Coordination Namespace,” which is indefinite. The applicant’s specification does not disclose that the memory is included in the Coordination Namespace, instead it discloses that the memory includes the Coordination Namespace.
The applicant has not provided proper support for the aforementioned limitation in the filed remarks.

Argument 3: The applicant argues that the rejection of the term “local node” under 35 U.S.C. 112, second paragraph, is improper. 
In response, the examiner respectfully submits:
The term “local node” in claims 1, 8, and 15 is a relative term which renders the claim indefinite. The term “local node” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	The applicant states, on page 10 of the remarks filed on 05/18/2022, that “the term ‘local node’ is a term of perspective and they any node can be the local node with other nodes being ‘remote nodes’ with respect to the selected ‘local node’.” Here, the applicant admits that the term “local node” is a relative term because it meaning relies on the perspective.
	The applicant does not point to the part of the specification that provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	The applicant also admits that the term “local node” can be replaced with “first node,” which, according to applicant, means that the “local node” has no specific meaning. However, the terms “local node” and “remote node” are relative terms.

Argument 4: 
In response, the examiner respectfully submits:
Claim 1 (similar claims 8, 15). Viswanathan teaches:
A method that coordinates workflow between a plurality of nodes interconnected by a computer network, the plurality of nodes include a local node selected from the plurality of nodes and one or more remote nodes with respect to the local node, wherein each of the plurality of nodes is an information handling system that includes a processor and a memory accessible by the processor, – in paragraphs [0015], [0066], [0067], Fig. 1 (Hosts 110-112 and management system 170 may each comprise communication interfaces, network interfaces, processing systems, computer systems, microprocessors, storage systems, storage media, or some other processing devices or software systems, and can be distributed among multiple devices. Persistent data storage 160 may reside on any computing system or systems that can include communication interfaces, network interfaces, processing systems, computer systems, microprocessors, storage systems, storage media, or some other processing devices or software systems, and can be distributed among multiple devices. Hosts 110-112, management system 170, and persistent data storage 160 may communicate using network 150.)
the method, performed by the local node, comprising: receiving a location suggestion at a provider application, wherein the location suggestion corresponds to a particular preferred node that is selected from the plurality of nodes – in paragraphs [0015], [0017], [0031] (An administrator may define the directories and files that should be stored locally on the host or remotely on the persistent storage system. The management system of the computing environment may suggest files or directories that are often written to as part of the execution virtual node to be stored in the persistent storage system. Hosts 110-112, management system 170, and persistent data storage 160 may communicate using network 150. Hosts 110-112 may include a process, such as a driver or file system, capable of identifying requests for each of the containers and directing the requests to either the non-persistent portion of the virtual node or the persistent portion of the virtual node. Each of the directories (and in some examples files) associated with a virtual node may indicate whether the data is stored locally or is stored on remote persistent data storage 160. Consequently, when a data request is generated, the process on the host may determine whether the directory or file corresponds to locally stored data or remote data and obtain the data as required. As an example, when virtual node A 120 generates a data request, host 110 may determine whether the data is stored locally or remotely, and access the required data to satisfy the request.)

Viswanathan does not explicitly teach:
where a named data element should be stored in a Coordination Namespace located in the plurality of memories distributed amongst the plurality of nodes; and creating, by the provider application, a data corresponding to the named data element.
However, Bakre teaches:
where a named data element should be stored in a Coordination Namespace located in the plurality of memories distributed amongst the plurality of nodes; and – in paragraphs [0028], [0070], Fig. 1 (The read request from client 111 includes a first data identifier in the unified namespace. A database used in translating data identifiers to and from the unified namespace is distributed across multiple gateway systems.)
creating, by the provider application, a data corresponding to the named data element, – in paragraphs [0028]-[0031], Fig. 1 (The first data identifier in this example uniquely identifies the object (e.g., an object, file, or block). the unified namespace identifiers include block-level identifiers, file-level identifiers, and/or object identifiers. In the embodiments of FIG. 2A, the unified namespace identifiers are file-level identifiers. Commonly, a file-level namespace identifier includes a filename suffix and a path prefix that indicates a directory structure in which the data corresponding to the filename is said to reside. Gateway 120 receives the read request and determines a particular storage system 130-133 to which to send the read request.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Viswanathan with Bakre to include where a named data element should be stored in a Coordination Namespace located in the plurality of memories distributed amongst the plurality of nodes; and creating, by the provider application, a data corresponding to the named data element, as taught by Bakre, in paragraph [0004], to provide namespace techniques that does not encounter problems of scale when the number of storage systems and namespaces grows.

Combination of Viswanathan and Bakre does not explicitly teach:
wherein the local node can directly access, over the computer network, the data corresponding to the named data element from a selected memory of the preferred node.
However, Davis teaches:
wherein the local node can directly access, over the computer network, the data corresponding to the named data element from a selected memory of the preferred node – in paragraph [0126] (In the case where it is determined that the data is currently encached, the memcached client library on Node A directly access the remote cached data from Node B's memory address space (e.g., memory address space of Node B's memcached server functionality). The memcached client library then returns the data to the requesting web server on Node A.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Viswanathan and Bakre with Davis to include wherein the local node can directly access, over the computer network, the data corresponding to the named data element from a selected memory of the preferred node, as taught by Davis, in paragraph [0001], to provide server functionality in a cluster of data processing nodes such as for allowing access to cached information from one or more data processing nodes within a cluster of data processing nodes.

Combination of Viswanathan, Bakre, and Davis does not explicitly teach:
wherein the selected memory is included in the plurality of memories of the Coordination Namespace.
However, Meyerzon teaches:
wherein the selected memory is included in the plurality of memories of the Coordination Namespace. – on lines 59-63 in column 14 (These objects are all visible in a global namespace that associates the name of the object with its location in memory. When the invention is practiced in a distributed system the global namespace is referred to as a distributed namespace.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Viswanathan, Bakre, and Davis with Meyerzon to include wherein the selected memory is included in the plurality of memories of the Coordination Namespace, as taught by Meyerzon, on lines 39-43 column 8, to provide a distributed namespace through which objects can discover and connect to other objects on the various computers connected to the computer network.

Argument 5: The applicant argues that the art cited on the record does not teach the limitations wherein the location suggestion corresponds to a particular preferred node that is selected from the plurality of nodes; where a named data element should be stored in a Coordination Namespace located in the plurality of memories distributed amongst the plurality of nodes; and wherein the selected memory is included in the plurality of memories of the Coordination Namespace, as recited in the independent claims.
In response, the examiner respectfully submits:
In response to applicant's argument, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Viswanathan teaches: wherein the location suggestion corresponds to a particular preferred node that is selected from the plurality of nodes – in paragraphs [0015], [0017], [0031] (An administrator may define the directories and files that should be stored locally on the host or remotely on the persistent storage system. The management system of the computing environment may suggest files or directories that are often written to as part of the execution virtual node to be stored in the persistent storage system. Hosts 110-112, management system 170, and persistent data storage 160 may communicate using network 150. Hosts 110-112 may include a process, such as a driver or file system, capable of identifying requests for each of the containers and directing the requests to either the non-persistent portion of the virtual node or the persistent portion of the virtual node. Each of the directories (and in some examples files) associated with a virtual node may indicate whether the data is stored locally or is stored on remote persistent data storage 160. Consequently, when a data request is generated, the process on the host may determine whether the directory or file corresponds to locally stored data or remote data and obtain the data as required. As an example, when virtual node A 120 generates a data request, host 110 may determine whether the data is stored locally or remotely, and access the required data to satisfy the request.)

Viswanathan does not explicitly teach where a named data element should be stored in a Coordination Namespace located in the plurality of memories distributed amongst the plurality of nodes.
However, Bakre teaches where a named data element should be stored in a Coordination Namespace located in the plurality of memories distributed amongst the plurality of nodes; and – in paragraphs [0028], [0070], Fig. 1 (The read request from client 111 includes a first data identifier in the unified namespace. A database used in translating data identifiers to and from the unified namespace is distributed across multiple gateway systems.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Viswanathan with Bakre to include where a named data element should be stored in a Coordination Namespace located in the plurality of memories distributed amongst the plurality of nodes, as taught by Bakre, in paragraph [0004], to provide namespace techniques that does not encounter problems of scale when the number of storage systems and namespaces grows.

Combination of Viswanathan, Bakre, and Bolkhovitin does not explicitly teach wherein the selected memory is included in the plurality of memories of the Coordination Namespace.
However, Meyerzon teaches wherein the selected memory is included in the plurality of memories of the Coordination Namespace. – on lines 59-63 in column 14 (These objects are all visible in a global namespace that associates the name of the object with its location in memory. When the invention is practiced in a distributed system the global namespace is referred to as a distributed namespace.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Viswanathan, Bakre, and Bolkhovitin with Meyerzon to include wherein the selected memory is included in the plurality of memories of the Coordination Namespace, as taught by Meyerzon, on lines 39-43 column 8, to provide a distributed namespace through which objects can discover and connect to other objects on the various computers connected to the computer network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734.  The examiner can normally be reached on Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449